Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 3-8 and 10 are objected to because of the following informalities:
Claims 3-8 and 10: The preambles of each of these claims should be amended to recite “The.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: The “spacer” (Line 18) lacks clear antecedent basis.  It is further unclear whether the “spacer” recited at Line 19 relates to the “spacer” of Line 18.
Claim 9: It is unclear whether the “gap” (Line 15) is the same “gap” introduced in Line 9, or whether it is a different “gap.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,806,457 to Watanabe et al., which discloses:
Claim 9:  A robot 1 (FIGS. 1, 6-7, 11-12, and 16) comprising:
a plurality of housing members 12, 21 that are coupled so as to be relatively movable;
a cover member 27 that is detachably attached to at least one of the housing members 21 by fasteners 29;
existing wiring 41 that is routed via a communication space (see FIGS. 10-12) communicating with internal spaces of the housing members 12, 21; and
a spacer 35 or 37 that forms a gap that allows, by sandwiching the spacer between the housing member 21 and the cover member 27 that is separated from the housing member 21 by loosing the fasteners 29, additional wiring to be disposed1 between the housing member 21 and the cover member 27,
wherein the cover member 27 blocks an opening of the housing member 21 without a gap by allowing to cover member 27 to be attached to the housing member 21 without sandwiching the spacer (see FIGS. 6-7).
Claim 10: A robot according to claim 9, wherein the spacer 35/37 is disposed between each of two different housing members 21, 27 of the plurality of housing members 12, 21 and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,456,908 to Bordegnoni et al., in view of U.S. Patent Application Publication No. 2004/0261563 to Inoue et al.
Claim 1: Bordegnoni discloses a multi-axial industrial robot 10 (see, the title) which may be configured or mounted in different ways.  For example, FIGS. 3A, 3B illustrate, and Col. 4, Line 61 to Col. 5, Line 1 discloses “The plates 20, 21 can be connected to the body 18 preferably via screws or bolts… In this regard, it should be noted that the connection may be either of a temporary type, so as to enable variation of the arrangement of the plates even subsequently (italics used for emphasis).”  This disclosure is relevant to the method recited in Claim 1, with the exception of the last step (i.e., beginning with the word “attaching”).  In particular, the disclosure of Bordegnoni cited above discloses:
2 is additionally routed for a robot 10 that is provided with: a plurality of housing members 2, 4, 18 that are coupled so as to be relatively movable; a cover member 20 that is detachably attached to at least one of the housing members 2 by fasteners (Col. 4, Lines 61-62); and existing wiring3 that is routed to the cover member 20 (i.e., not via a communication space communicating with internal spaces of the housing members, as recited in Claim 1), the method comprising:
detaching some of the fasteners to detach the cover member 20 from the corresponding housing member 18, thus forming a gap4 between the detached cover member and the housing member 18;
disposing the additional wiring at such a position as to be routed to the cover member 20 (i.e., not across an inside and an outside of the housing member, via the formed gap); and
attaching the detached cover member 20 to the housing member 18 by the detached fasteners or other fasteners, in a state in which a spacer 47 that maintains the gap is sandwiched between the cover member 20 and the housing member 18.
Inoue teaches a robot in which connecting cables 3 are passed through a cover member 11 and connected to internal cables 5 within a communicating space inside a base (housing member) 4.  A rationale that Inoue provides for this design is to increase the resistance of a robot control unit to water, reduce the space that the connector takes up near a rear of a robot base, and to reduce risk of cables becoming disconnected or breaking due to external force (see Paragraph [0007]).

Claim 4: Bordegnoni, as modified above by Inoue, discloses the robot wiring additional routing method according to claim 1, wherein the additional wiring is disposed along the same route as the existing wiring.

Allowable Subject Matter
Claims 2-3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 9,806,457 to Watanabe et al., U.S. Patent No. 10,456,908 to Bordegnoni et al., and U.S. Patent Application Publication No. 2004/0261563 to Inoue et al. are considered to be the closest prior art.  
The closest prior art does not disclose the separate “elastic member” recited in Claim 2, or the “other fasteners” recited in Claim 3, the “fixing sites” recited in Claim 5, or the specific limitations relating to the “spacer” recited in Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “additional wiring to be disposed between the housing member and the cover member,” according to a broadest reasonable interpretation, is understood to mean, at best, that additional wiring is capable of being disposed between the housing member and the cover member.
        2 The Office understands that this “additional wiring” may be wiring at a new location of the robot 10, consistent with the disclosure of Bordegnoni cited above.
        3 The Office understands “existing wiring” may be wiring at a previous location of the robot 10.
        4 The gap is understood to be a space between housing member 18 and cover member 20 formed by the “interposition of appropriate gaskets 47.”  See Col. 11, Lines 16-18.